Landis, J.
The issue before this court for determination in each of these causes is substantially the same as that in State of Indiana on the Relation of the State Board of Tax Commissioners, Relator, v. Superior Court of Marion County, Respondents, No. 30676, decided this date.
For the same reasons as given in the cited case, the alternative writ of mandate heretofore issued in each of these causes is now dissolved and the permanent writ denied.
Arterburn, C. J., and Myers and Achor, JJ., concur.
Jackson, J., dissents with opinion.